Name: Commission Implementing Regulation (EU) 2016/1382 of 16 August 2016 withdrawing the acceptance of the undertaking for five exporting producers under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures
 Type: Implementing Regulation
 Subject Matter: international trade;  soft energy;  Asia and Oceania;  iron, steel and other metal industries;  trade;  competition
 Date Published: nan

 17.8.2016 EN Official Journal of the European Union L 222/10 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1382 of 16 August 2016 withdrawing the acceptance of the undertaking for five exporting producers under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic anti-dumping Regulation), and in particular Article 8 thereof, Having regard to Regulation (EU) 2016/1037 of the European Parliament and of the Council of 8 June 2016 on protection against subsidised imports from countries not members of the European Union (2) (the basic anti-subsidy Regulation), and in particular Article 13 thereof, Informing the Member States, Whereas: A. UNDERTAKING AND OTHER EXISTING MEASURES (1) By Regulation (EU) No 513/2013 (3), the European Commission (the Commission) imposed a provisional anti-dumping duty on imports into the European Union (the Union) of crystalline silicon photovoltaic modules (modules) and key components (i.e. cells and wafers) originating in or consigned from the People's Republic of China (the PRC). (2) A group of exporting producers gave a mandate to the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (CCCME) to submit a price undertaking on their behalf to the Commission, which they did. It is clear from the terms of that price undertaking that it constitutes a bundle of individual price undertakings for each exporting producer, which is, for reasons of practicality of administration, coordinated by the CCCME. (3) By Decision 2013/423/EU (4), the Commission accepted that price undertaking with regard to the provisional anti-dumping duty. By Regulation (EU) No 748/2013 (5), the Commission amended Regulation (EU) No 513/2013 to introduce the technical changes necessary due to the acceptance of the undertaking with regard to the provisional anti-dumping duty. (4) By Implementing Regulation (EU) No 1238/2013 (6), the Council imposed a definitive anti-dumping duty on imports into the Union of modules and cells originating in or consigned from the PRC (the products concerned). By Implementing Regulation (EU) No 1239/2013 (7), the Council also imposed a definitive countervailing duty on imports into the Union of the products concerned. (5) Following the notification of an amended version of the price undertaking by a group of exporting producers (the exporting producers) together with the CCCME, the Commission confirmed by Implementing Decision 2013/707/EU (8) the acceptance of the price undertaking as amended (the undertaking) for the period of application of definitive measures. The Annex to this Decision lists the exporting producers for whom the undertaking was accepted, inter alia: (a) Delsolar (Wujiang) Ltd together with its related company in the Union, jointly covered by the TARIC additional code: B792 (Delsolar); (b) CNPV Dongying Solar Power Co. Ltd covered by the TARIC additional code: B813 (CNPV); (c) MOTECH (Suzhou) RENEWABLE ENERGY CO. LTD covered by the TARIC additional code: B852 (MOTECH); (d) Xi'an LONGi Silicon Materials Corp. and Wuxi LONGi Silicon Materials Co. Ltd, jointly covered by the TARIC additional code: B897 (Xi'an LONGi); and (e) LERRI Solar Technology (Zhejiang) Co. Ltd together with its related company in the Union, jointly covered by the TARIC additional code: B898 (LERRI Solar). (6) By Implementing Decision 2014/657/EU (9) the Commission accepted a proposal by the exporting producers together with the CCCME for clarifications concerning the implementation of the undertaking for the products concerned covered by the undertaking, that is modules and cells originating in or consigned from the PRC, currently falling within CN codes ex 8541 40 90 (TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039) produced by the exporting producers (product covered). The anti-dumping and countervailing duties referred to in recital 4 above, together with the undertaking, are jointly referred to as measures. (7) By Implementing Regulation (EU) 2015/866 (10) the Commission withdrew the acceptance of the undertaking for three exporting producers. (8) By Implementing Regulation (EU) 2015/1403 (11) the Commission withdrew the acceptance of the undertaking for another exporting producer. (9) By Implementing Regulation (EU) 2015/2018 (12) the Commission withdrew the acceptance of the undertaking for two exporting producers. (10) The Commission initiated an expiry review investigation under Article 11(2) of the basic anti-dumping Regulation by a Notice of Initiation published in the Official Journal of the European Union (13) on 5 December 2015. (11) The Commission initiated an expiry review investigation under Article 18 of the basic anti-subsidy Regulation by a Notice of Initiation published in the Official Journal of the European Union (14) on 5 December 2015. (12) The Commission also initiated a partial interim review under Article 11(3) of the basic anti-dumping Regulation and Article 19 of the basic anti-subsidy Regulation by a Notice of Initiation published in the Official Journal of the European Union (15) on 5 December 2015. (13) By Implementing Regulation (EU) 2016/115 (16) the Commission withdrew the acceptance of the undertaking for another exporting producer. (14) By Implementing Regulation (EU) 2016/185 (17), the Commission extended the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 1238/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (15) By Implementing Regulation (EU) 2016/184 (18), the Commission extended the definitive countervailing duty imposed by Implementing Regulation (EU) No 1239/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (16) By Implementing Regulation (EU) 2016/1045 (19) the Commission withdrew the acceptance of the undertaking for another exporting producer. B. TERMS OF THE UNDERTAKING THAT ALLOW FOR WITHDRAWAL IN THE ABSENCE OF A BREACH (17) The undertaking stipulates that the Commission may withdraw the acceptance of the undertaking during its period of application, if monitoring and enforcement prove to be impracticable, including any change in circumstances. (18) In addition, any exporting producer may also voluntarily withdraw its undertaking at any time during its application. C. GROUNDS TO WITHDRAW THE ACCEPTANCE OF THE UNDERTAKING FOR DELSOLAR AND MOTECH (19) Both Delsolar and MOTECH have a related party in Taiwan that were granted exemption in the anti-circumvention investigations referred to in recitals 14 and 15. (20) The Commission analysed the implication of these exemptions on the practicability of the undertaking. The exemptions represent a change in circumstances compared to those at the time of accepting the undertaking. Their objective is to exempt imports into the Union of the products concerned which were manufactured by the related parties of Delsolar and MOTECH in Taiwan. Such imports fall outside the scope of the undertaking. (21) The Commission considers that this exemption for imports into the Union creates a high risk of cross-compensation. In fact, the related parties exempted in the anti-circumvention investigation may sell the product concerned to the same Union customers to whom the product covered is sold and the prices for such transactions could be set in a way to compensate for the Minimum Import Price under the undertaking. The Commission is not in a position to monitor the sales to the same Union customers under the undertaking and from Taiwan. (22) Therefore, the Commission concluded that the above exemptions render the monitoring of Delsolar's and MOTECH's undertaking impracticable. D. VOLUNTARY WITHDRAWAL BY LERRI SOLAR, XI'AN LONGi AND CNPV (23) LERRI Solar notified the Commission in March 2016 that it wished to withdraw from the undertaking. (24) Xi'an LONGi and CNPV notified the Commission in May 2016 that they wished to withdraw from the undertaking as well. E. WRITTEN SUBMISSIONS AND HEARINGS (25) Interested parties were granted the opportunity to be heard and to comment pursuant to Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation. Delsolar and MOTECH submitted comments. (i) Delsolar (26) Delsolar contested that the exemption granted to its Taiwanese related party represents a change in circumstances. Delsolar notified the Commission on the merger with the Taiwanese company in the original investigations referred to in recital 4 which the Commission did not object. As the product concerned produced by Delsolar's Taiwanese related party has neither before nor after the anti-circumvention investigations been subject to the measures, the situation does not differ from the one that existed prior to the anti-circumvention investigations. (27) The Commission cannot accept this argument. (28) First of all, the Commission recalls that the market share of imports from third countries excluding the PRC into the Union was 6,8 % of the Union market during the investigation period. In particular, the market share of imports from Taiwan was 0,8 % (Table 12 of Regulation (EU) No 513/2013). It follows from those figures that the exports from the existing production facilities of companies producing in Taiwan and related to Chinese companies having offered the undertaking were marginal. (29) However, as a result of the granting of the exemptions under Article 13(4) of the basic anti-dumping Regulation and Article 23(6) of the basic anti-subsidy Regulation, it can be expected that Delsolar's Taiwanese related party will export significant volumes of modules and cells to the Union. (30) The decision to withdraw the acceptance of the undertaking is due to risk of cross-compensation that the Commission cannot monitor. The issue of whether goods produced in third country facilities are subject to measures is not relevant in the assessment of monitoring risks. The exemption concerns the imports of the product concerned manufactured by Delsolar's Taiwanese related party that are specifically destined to the Union market. Therefore, it creates a high risk of cross-compensation. The assessment of monitoring risks is also case specific and might evolve during the lifetime of the undertaking, as certain risks materialize, new risks emerge and the Commission can better assess the practical aspects of case-specific monitoring. Again, in this relation, it is irrelevant whether the imports prior to the anti-circumvention investigation were subject to the measures. (31) Delsolar also claimed that the mere exemption of its related Taiwanese party does not warrant the conclusion that the monitoring of Delsolar's undertaking becomes impracticable. In Delsolar's view, the increased risk of cross-compensation is purely hypothetical. As the undertaking prohibits sales to the same customers, any violation could lead to the withdrawal of Delsolar's undertaking. In this regard, Delsolar stated that it does not sell the product covered to the same customer to whom its Taiwanese related party sells the product concerned. The compliance can be verified by on-spot visits at the premises of Delsolar and its Taiwanese related party. In addition, Delsolar claimed that the Commission, in the anti-circumvention investigations referred to in recitals 14 and 15, considered its Taiwanese related party as a genuine producer not circumventing the measures. Hence, any allegation on the potential risk of cross-compensation is purely speculative. (32) The Commission rejects this argument. The anti-circumvention investigations referred to in recitals 14 and 15 established that Delsolar's Taiwanese related part did not engage in circumvention practices in the meaning of Article 13 of basic anti-dumping Regulation and Article 23 of the basic anti-subsidy Regulation. However, the scope of those investigations did not include considering the risks related to Delsolar's undertaking. Neither those findings imply that no circumvention of the undertaking in the meaning of price cross-compensation took place. On the contrary, the exemption granted to the Delsolar' Taiwanese related party increases significantly the circumvention risks related to Delsolar's undertaking. Such exemption implies specific intention to sell to the Union. Hence, it would require the Commission to monitor the sales both under the undertaking and from Taiwan. This renders the monitoring of Delsolar's undertaking impractical. The Commission also recalls in this regard that the monitoring of the undertaking has increasingly become more difficult during its implementation, in particular with regard to the circumvention practices found in Malaysia and Taiwan. The Commission is not in position to monitor the sales from Taiwan that fall outside the scope of the undertaking. In addition, the Commission recalls that it offered options to Delsolar to keep its undertaking practicable, which Delsolar refused to consider. (33) Finally, Delsolar submitted that its situation is comparable to any other company party to the undertaking that has related companies with production facilities in countries not subject to the measures. Hence, the mere existence of the relationship does not per se render the monitoring of the undertaking impracticable. (34) The Commission rejects this argument and recalls its reasoning set out in recitals 27 and 29. (ii) MOTECH (35) Similarly to Delsolar, MOTECH argued that the relationship to its Taiwanese related party was known to the Commission during the original investigations referred to in recital 4. By accepting the undertaking from MOTECH, the Commission confirmed that no circumvention existed. (36) First of all, the Commission refers in that regard to the rejection of the similar arguments made by Delsolar. (37) Furthermore, the Commission also rejects this argument for the following reasons. At the time of the acceptance of the undertaking the Commission indeed conducts an overall analysis of monitoring risks. The acceptance per se does not imply that no circumvention exists. The Commission considers that the exemption granted to MOTECH's Taiwanese related party increases the risk of cross-compensation as referred to in recital 21. The Commission recalls in this regard that the monitoring of the undertaking has increasingly become more difficult during its implementation, in particular with regard to the circumvention practices found in Malaysia and Taiwan. The Commission is not in position to monitor the sales to the same Union customers under the undertaking and those from Taiwan. (38) MOTECH also submitted that by granting exemption to its Taiwanese related party, the Commission confirmed that no circumvention and cross-compensation exist in relation to MOTECH and its Taiwanese related party. The Commission could monitor the imports from MOTECH and its Taiwanese related party as both companies import into the Union under separate TARIC additional codes. (39) The Commission rejects this argument. The exemption granted in the anti-circumvention investigations referred to in recitals 14 and 15 confirms that MOTECH's Taiwanese related party was not found to be engaged in circumvention practices. However, this finding is irrelevant to the assessment on the practicability of the undertaking set out in recitals 21 and 22. The Commission analysed the implication of this exemption and concluded the risk of cross-compensation has increased. The Commission also took into account the experience gained during the monitoring of the undertaking when concluded that it is not in position to monitor the sales to the same Union customers under the undertaking and from Taiwan. F. WITHDRAWAL OF THE ACCEPTANCE OF THE UNDERTAKING AND IMPOSITIONS OF DEFINITIVE DUTIES (40) Therefore, in accordance with Article 8(9) of the basic anti-dumping Regulation, Article 13(9) of the basic anti-subsidy Regulation and also in accordance with the terms of the undertaking, the Commission has concluded that the acceptance of the undertaking for Delsolar, CNPV, MOTECH, Xi'an LONGi and LERRI Solar together with their related companies in the Union shall be withdrawn. (41) Accordingly, pursuant to Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation, the definitive anti-dumping duty imposed by Article 1 of Implementing Regulation (EU) No 1238/2013 and the definitive countervailing duty imposed by Article 1 of Implementing Regulation (EU) No 1239/2013 automatically apply to imports originating in or consigned from the PRC of the product concerned and produced by Delsolar (TARIC additional code: B792), CNPV (TARIC additional code: B813), MOTECH (TARIC additional code: B852), Xi'an LONGi (TARIC additional code: B897) and LERRI Solar (TARIC additional code: B898) as of the day of entry into force of this Regulation. (42) For information purposes the table in the Annex to this Regulation lists the exporting producers for whom the acceptance of the undertaking by Implementing Decision 2013/707/EU is not affected, HAS ADOPTED THIS REGULATION: Article 1 Acceptance of the undertaking in relation to (a) Delsolar (Wujiang) Ltd together with its related company in the Union, jointly covered by the TARIC additional code: B792; (b) CNPV Dongying Solar Power Co. Ltd covered by the TARIC additional code: B813; (c) MOTECH (Suzhou) RENEWABLE ENERGY CO. LTD covered by the TARIC additional code: B852; (d) Xi'an LONGi Silicon Materials Corp. and Wuxi LONGi Silicon Materials Co. Ltd, jointly covered by the TARIC additional code: B897; and (e) LERRI Solar Technology (Zhejiang) Co. Ltd together with its related company in the Union, jointly covered by the TARIC additional code: B898 is hereby withdrawn. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 176, 30.6.2016, p. 55. (3) OJ L 152, 5.6.2013, p. 5. (4) OJ L 209, 3.8.2013, p. 26. (5) OJ L 209, 3.8.2013, p. 1. (6) OJ L 325, 5.12.2013, p. 1. (7) OJ L 325, 5.12.2013, p. 66. (8) OJ L 325, 5.12.2013, p. 214. (9) OJ L 270, 11.9.2014, p. 6. (10) OJ L 139, 5.6.2015, p. 30. (11) OJ L 218, 19.8.2015, p. 1. (12) OJ L 295, 12.11.2015, p. 23. (13) OJ C 405, 5.12.2015, p. 8. (14) OJ C 405, 5.12.2015, p. 20. (15) OJ C 405, 5.12.2015, p. 33. (16) OJ L 23, 29.1.2016, p. 47. (17) OJ L 37, 12.2.2016, p. 76. (18) OJ L 37, 12.2.2016, p. 56. (19) OJ L 170, 29.6.2016, p. 5. ANNEX List of companies: Name of the company TARIC additional code Jiangsu Aide Solar Energy Technology Co. Ltd B798 Alternative Energy (AE) Solar Co. Ltd B799 Anhui Chaoqun Power Co. Ltd B800 Anji DaSol Solar Energy Science & Technology Co. Ltd B802 Anhui Schutten Solar Energy Co. Ltd Quanjiao Jingkun Trade Co. Ltd B801 Anhui Titan PV Co. Ltd B803 Xi'an SunOasis (Prime) Company Limited TBEA SOLAR CO. LTD XINJIANG SANG'O SOLAR EQUIPMENT B804 Changzhou NESL Solartech Co. Ltd B806 Changzhou Shangyou Lianyi Electronic Co. Ltd B807 CHINALAND SOLAR ENERGY CO. LTD B808 ChangZhou EGing Photovoltaic Technology Co. Ltd B811 CIXI CITY RIXING ELECTRONICS CO. LTD ANHUI RINENG ZHONGTIAN SEMICONDUCTOR DEVELOPMENT CO. LTD HUOSHAN KEBO ENERGY & TECHNOLOGY CO. LTD B812 CSG PVtech Co. Ltd B814 China Sunergy (Nanjing) Co. Ltd CEEG Nanjing Renewable Energy Co. Ltd CEEG (Shanghai) Solar Science Technology Co. Ltd China Sunergy (Yangzhou) Co. Ltd China Sunergy (Shanghai) Co. Ltd B809 Dongfang Electric (Yixing) MAGI Solar Power Technology Co. Ltd B816 EOPLLY New Energy Technology Co. Ltd SHANGHAI EBEST SOLAR ENERGY TECHNOLOGY CO. LTD JIANGSU EOPLLY IMPORT & EXPORT CO. LTD B817 Era Solar Co. Ltd B818 GD Solar Co. Ltd B820 Greenway Solar-Tech (Shanghai) Co. Ltd Greenway Solar-Tech (Huaian) Co. Ltd B821 Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd Jiangsu GCL Silicon Material Technology Development Co. Ltd Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd GCL-Poly (Suzhou) Energy Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL SOLAR POWER (SUZHOU) LIMITED B850 Guodian Jintech Solar Energy Co. Ltd B822 Hangzhou Bluesun New Material Co. Ltd B824 Hanwha SolarOne (Qidong) Co. Ltd B826 Hengdian Group DMEGC Magnetics Co. Ltd B827 HENGJI PV-TECH ENERGY CO. LTD B828 Himin Clean Energy Holdings Co. Ltd B829 Jetion Solar (China) Co. Ltd Junfeng Solar (Jiangsu) Co. Ltd Jetion Solar (Jiangyin) Co. Ltd B830 Jiangsu Green Power PV Co. Ltd B831 Jiangsu Hosun Solar Power Co. Ltd B832 Jiangsu Jiasheng Photovoltaic Technology Co. Ltd B833 Jiangsu Runda PV Co. Ltd B834 Jiangsu Sainty Photovoltaic Systems Co. Ltd Jiangsu Sainty Machinery Imp. And Exp. Corp. Ltd B835 Jiangsu Seraphim Solar System Co. Ltd B836 Jiangsu Shunfeng Photovoltaic Technology Co. Ltd Changzhou Shunfeng Photovoltaic Materials Co. Ltd Jiangsu Shunfeng Photovoltaic Electronic Power Co. Ltd B837 Jiangsu Sinski PV Co. Ltd B838 Jiangsu Sunlink PV Technology Co. Ltd B839 Jiangsu Zhongchao Solar Technology Co. Ltd B840 Jiangxi Risun Solar Energy Co. Ltd B841 Jiangxi LDK Solar Hi-Tech Co. Ltd LDK Solar Hi-Tech (Nanchang) Co. Ltd LDK Solar Hi-Tech (Suzhou) Co. Ltd B793 Jiangyin Hareon Power Co. Ltd Hareon Solar Technology Co. Ltd Taicang Hareon Solar Co. Ltd Hefei Hareon Solar Technology Co. Ltd Jiangyin Xinhui Solar Energy Co. Ltd Altusvia Energy (Taicang) Co. Ltd B842 Jiangyin Shine Science and Technology Co. Ltd B843 JingAo Solar Co. Ltd Shanghai JA Solar Technology Co. Ltd JA Solar Technology Yangzhou Co. Ltd Hefei JA Solar Technology Co. Ltd Shanghai JA Solar PV Technology Co. Ltd B794 Jinko Solar Co. Ltd Jinko Solar Import and Export Co. Ltd ZHEJIANG JINKO SOLAR CO. LTD ZHEJIANG JINKO SOLAR TRADING CO. LTD B845 Jinzhou Yangguang Energy Co. Ltd Jinzhou Huachang Photovoltaic Technology Co. Ltd Jinzhou Jinmao Photovoltaic Technology Co. Ltd Jinzhou Rixin Silicon Materials Co. Ltd Jinzhou Youhua Silicon Materials Co. Ltd B795 Juli New Energy Co. Ltd B846 Jumao Photonic (Xiamen) Co. Ltd B847 King-PV Technology Co. Ltd B848 Kinve Solar Power Co. Ltd (Maanshan) B849 Lightway Green New Energy Co. Ltd Lightway Green New Energy(Zhuozhou) Co. Ltd B851 Nanjing Daqo New Energy Co. Ltd B853 NICE SUN PV CO. LTD LEVO SOLAR TECHNOLOGY CO. LTD B854 Ningbo Huashun Solar Energy Technology Co. Ltd B856 Ningbo Jinshi Solar Electrical Science & Technology Co. Ltd B857 Ningbo Komaes Solar Technology Co. Ltd B858 Ningbo Osda Solar Co. Ltd B859 Ningbo Qixin Solar Electrical Appliance Co. Ltd B860 Ningbo South New Energy Technology Co. Ltd B861 Ningbo Sunbe Electric Ind Co. Ltd B862 Ningbo Ulica Solar Science & Technology Co. Ltd B863 Perfectenergy (Shanghai) Co. Ltd B864 Perlight Solar Co. Ltd B865 Phono Solar Technology Co. Ltd Sumec Hardware & Tools Co. Ltd B866 RISEN ENERGY CO. LTD B868 SHANDONG LINUO PHOTOVOLTAIC HI-TECH CO. LTD B869 SHANGHAI ALEX SOLAR ENERGY SCIENCE & TECHNOLOGY CO. LTD SHANGHAI ALEX NEW ENERGY CO. LTD B870 Shanghai BYD Co. Ltd BYD(Shangluo)Industrial Co. Ltd B871 Shanghai Chaori Solar Energy Science & Technology Co. Ltd Shanghai Chaori International Trading Co. Ltd B872 Propsolar (Zhejiang) New Energy Technology Co. Ltd Shanghai Propsolar New Energy Co. Ltd B873 SHANGHAI SHANGHONG ENERGY TECHNOLOGY CO. LTD B874 SHANGHAI SOLAR ENERGY S&T CO. LTD Shanghai Shenzhou New Energy Development Co. Ltd Lianyungang Shenzhou New Energy Co. Ltd B875 Shanghai ST Solar Co. Ltd Jiangsu ST Solar Co. Ltd B876 Shenzhen Sacred Industry Co.Ltd B878 Shenzhen Topray Solar Co. Ltd Shanxi Topray Solar Co. Ltd Leshan Topray Cell Co. Ltd B880 Sopray Energy Co. Ltd Shanghai Sopray New Energy Co. Ltd B881 SUN EARTH SOLAR POWER CO. LTD NINGBO SUN EARTH SOLAR POWER CO. LTD Ningbo Sun Earth Solar Energy Co. Ltd B882 SUZHOU SHENGLONG PV-TECH CO. LTD B883 TDG Holding Co. Ltd B884 Tianwei New Energy Holdings Co. Ltd Tianwei New Energy (Chengdu) PV Module Co. Ltd Tianwei New Energy (Yangzhou) Co. Ltd B885 Wenzhou Jingri Electrical and Mechanical Co. Ltd B886 Shanghai Topsolar Green Energy Co. Ltd B877 Shenzhen Sungold Solar Co. Ltd B879 Wuhu Zhongfu PV Co. Ltd B889 Wuxi Saijing Solar Co. Ltd B890 Wuxi Shangpin Solar Energy Science and Technology Co. Ltd B891 Wuxi Solar Innova PV Co. Ltd B892 Wuxi Suntech Power Co. Ltd Suntech Power Co. Ltd Wuxi Sunshine Power Co. Ltd Luoyang Suntech Power Co. Ltd Zhenjiang Rietech New Energy Science Technology Co. Ltd Zhenjiang Ren De New Energy Science Technology Co. Ltd B796 Wuxi Taichang Electronic Co. Ltd Wuxi Machinery & Equipment Import & Export Co. Ltd Wuxi Taichen Machinery & Equipment Co. Ltd B893 Xi'an Huanghe Photovoltaic Technology Co. Ltd State-run Huanghe Machine-Building Factory Import and Export Corporation Shanghai Huanghe Fengjia Photovoltaic Technology Co. Ltd B896 Yingli Energy (China) Co. Ltd Baoding Tianwei Yingli New Energy Resources Co. Ltd Hainan Yingli New Energy Resources Co. Ltd Hengshui Yingli New Energy Resources Co. Ltd Tianjin Yingli New Energy Resources Co. Ltd Lixian Yingli New Energy Resources Co. Ltd Baoding Jiasheng Photovoltaic Technology Co. Ltd Beijing Tianneng Yingli New Energy Resources Co. Ltd Yingli Energy (Beijing) Co. Ltd B797 Yuhuan BLD Solar Technology Co. Ltd Zhejiang BLD Solar Technology Co. Ltd B899 Yuhuan Sinosola Science & Technology Co.Ltd B900 Zhangjiagang City SEG PV Co. Ltd B902 Zhejiang Fengsheng Electrical Co. Ltd B903 Zhejiang Global Photovoltaic Technology Co. Ltd B904 Zhejiang Heda Solar Technology Co. Ltd B905 Zhejiang Jiutai New Energy Co. Ltd Zhejiang Topoint Photovoltaic Co. Ltd B906 Zhejiang Kingdom Solar Energy Technic Co. Ltd B907 Zhejiang Koly Energy Co. Ltd B908 Zhejiang Mega Solar Energy Co. Ltd Zhejiang Fortune Photovoltaic Co. Ltd B910 Zhejiang Shuqimeng Photovoltaic Technology Co. Ltd B911 Zhejiang Shinew Photoelectronic Technology Co. Ltd B912 Zhejiang Sunflower Light Energy Science & Technology Limited Liability Company Zhejiang Yauchong Light Energy Science & Technology Co. Ltd B914 Zhejiang Sunrupu New Energy Co. Ltd B915 Zhejiang Tianming Solar Technology Co. Ltd B916 Zhejiang Trunsun Solar Co. Ltd Zhejiang Beyondsun PV Co. Ltd B917 Zhejiang Wanxiang Solar Co. Ltd WANXIANG IMPORT & EXPORT CO. LTD B918 ZHEJIANG YUANZHONG SOLAR CO. LTD B920 Zhongli Talesun Solar Co. Ltd B922